                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      2:16-cv-09608-DOC-SHK                                Date: March 7, 2019
 Title: Patricia Bellows v. D.G. Adams



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                         Not Reported
               Deputy Clerk                                          Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
               None Present                                           None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


        On September 12, 2018, the Court issued its Order Regarding Filing of Second Amended
Petition. Electronic Case Filing Number (“ECF No.”) 36, Order. In its Order, Petitioner was
ordered to file a motion to amend the First Amended Petition (“FAP”) and lodge a proposed
Second Amended Petition (“SAP”) that included the additional claims that were exhausted, and
Petitioner was warned that if Petitioner did not move to file a SAP, the Court would presume that
Petitioner wishes proceed with the FAP.

        Petitioner was granted two extensions of time on October 30, 2018, and December 18,
2018, to file a SAP. ECF Nos. 38, 40. On January 14, 2019, attorney Mark A. McBride filed a
notice of appearance on behalf of Petitioner. ECF No. 41. Thereafter, the Court granted three
additional enlargements of time for Petitioner to file a SAP. ECF No. 43, 45, 47. In the Court’s
fifth and final Order granting Petitioner an enlargement of time to file a SAP, Petitioner was
granted until February 8, 2019, to file a SAP. ECF No. 47. To date, and notably nearly a month
after the fifth extended deadline has passed, Petitioner has still not filed a SAP.

       Accordingly, on or before March 15, 2019, Petitioner is ORDERED to either: (a) advise
the Court that she does not desire to pursue this action and move forward with the FAP; (b)
show good cause in writing, if any exists, why petitioner has not timely filed with the Court her
motion for leave to Amend and lodged the SAP; or (c) file her motion for leave to Amend and
lodge her SAP.


 Page 1 of 2                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
      Petitioner is warned that if she fails to do either of the provided options, the Court may
deem the matter submitted on Petitioner’s FAP.

        IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
